Citation Nr: 1209182	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a rib disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.   

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to November 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In December 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  During the hearing, he clarified that he did not wish to appeal any determination with respect to a low back disability.  (See Transcript at 19.)  Previously, the issue concerning the low back disability was grouped with the claim to reopen service connection for a rib disability.  As a result of the Veteran's decision to withdraw his appeal as to the low back claim, the Board herein, has recharacterized the issues on appeal.  

As for the claim for an acquired psychiatric disorder, recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for depression to the broader issue of entitlement of service connection for an acquired psychiatric disorder, as is reflected on the cover page.



FINDINGS OF FACT

1.  In a May 1984 decision letter, the RO advised that the bilateral cervical rib condition was a developmental disability and not a disability for which compensation benefits were payable.  The Veteran failed to appeal this decision, and it became final.   

2.  In a November 1993 decision, the RO denied the Veteran's original claim for service connection for PTSD; although properly notified of the denial, the Veteran failed to appeal this decision.

3.  Evidence associated with the claims file subsequent to the November 1993 rating decision includes relevant service department records that were not before VA when it decided the claim for service connection for PTSD in November 1993.  

4.  In December 2011, prior to the promulgation of a decision in the appeal and on the record at the hearing, the Board received a request from the appellant to withdraw the appeal of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The May 1984 RO decision that denied the claim for entitlement to service connection for a rib disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.200 (2011).  

2.  The evidence received since the RO's May 1984 final decision is not new and material  38 U.S.C.A. 38 U.S.C.A. § 5108,  7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a) (2011).  

3.  Evidence received since the RO's November 1993 decision which denied service connection for PTSD is new and material and the claim, now characterized as service connection for an acquired psychiatric disorder, is reopened for reconsideration.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a)(c)(1) (2011).  

4.  The criteria for withdrawal of the substantive appeal of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in a September 2006 letter.  Moreover, the letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  He was provided additional letter from VA in January and June 2010.  Those letters also advised him to submit new and material evidence to reopen the claims.  

The Board also concludes VA's duty to assist has been satisfied.  Identified VA and private medical records and Social Security Administration disability determination records have been obtained.  In addition, the RO has obtained service personnel and service treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, the Veteran has not been afforded a VA examination in connection with the claims to reopen.  However, as it pertains to the claim for a rib disability, the Board finds, herein, that new and material evidence has not been received, and that the evidence does not indicate any relationship between the current disability and an injury sustained during the Veteran's active duty service.  Hence, a remand for an opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)  

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  An examination has not been provided, however, the claim must be reviewed by the RO in the first instance prior to adjudicating the claim on the merits.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issues addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Background

The Veteran's service treatment records include findings of bilateral cervical ribs in 1970.  In March 1971, he reported pain and weakness in the left arm.  He was referred for a surgical consultation, but no treatment or surgical intervention was recommended.  In June 1972, he was seen with complaints of low back pain following an automobile accident.  There were no reports of any cervical rib-related pain.  X-rays of the lumbar spine were normal.  During the Veteran's service discharge examination in November 1973, he reported that he was "in excellent health."  No cervical rib disability or any psychiatric disorders were found on examination.  

In January 1979, the Veteran filed a claim seeking service connection for residuals of an in-service automobile accident.  He was afforded a VA examination in March 1979, at such time he did not report any rib condition.  An x-ray examination revealed bilateral cervical ribs.  In denying the claim in March 1979, the RO found that the in-service automobile accident resulted in acute and transitory low back pain but with no lasting residuals.  The RO found that the bilateral cervical rib condition found on x-ray examination was a constitutional or developmental abnormality not subject to service connection.   

The Veteran did not appeal that determination.  As such, it has become final.  38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 20.1103.  No evidence, let alone any new and material evidence, was received in the one year period following that decision.  

In April 1984, the Veteran submitted a claim for a left bilateral rib and left arm disability which he indicated were caused by an injury during active duty.  He indicated that he had recently undergone surgery for the condition.  

In a May 1984 letter, he was advised by the RO that the bilateral cervical rib condition was a developmental disability and not a disability for which compensation benefits were payable.  This was the last prior final denial of the Veteran's service connection claim concerning the rib.

In October 1985, the Veteran submitted VA treatment records, dated in February 1983, that revealed that he underwent a surgical exploration of the left supraclavicular area.  The assessment was thoracic outlet syndrome secondary to the cervical rib, worse on the left.  

In March 1993, the Veteran filed a claim seeking entitlement to service connection for post-traumatic stress disorder (PTSD) which he alleged was the result of being incarcerated during active duty service.  He claimed that he was tortured during his period of incarceration.  

Among the records received was an April 1984 VA hospital discharge summary which noted treatment for agitation, tremulousness, dyshphoria and sleep disturbance, all of which were related to his ongoing abuse of Codeine.  

An April 1993 VA hospital discharge summary noted treatment for auditory and visual hallucinations, depression, paranoia, and profound nightmares and flashbacks of the Vietnam War.  The pertinent assessment was schizophrenia, schizo-affective depressed with paranoid features and features of PTSD.  

In a November 1993 decision, the RO denied the claim for entitlement to service connection for PTSD.  In doing so, the RO noted that the service treatment records did not reveal that the Veteran was ever in Vietnam.  While he was put in the stockade while in Korea, there was no evidence of torture, or other evidence of any psychiatric disorder while on active duty.  Finally, the RO found no current diagnosis of PTSD.  The Veteran did not appeal that determination and no relevant evidence was received within a year of that determination.  As such, it has become final.  38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 20.1103.

In 1997, the RO received Social Security disability determination records in connection with a claim for VA non-service-connected pension benefits.  They included a July 1995 psychiatric evaluation.  During the evaluation, the Veteran did not relate any psychiatric problems during his active duty service.  Following a mental status evaluation, the pertinent assessment was schizoaffective disorder and an Axis II diagnosis of anti-social personality disorder.  

He underwent a VA general medical examination in November 1997.  Therein, the Veteran reported that he was discharged from the military due to psychiatric problems.  The Veteran noted treatment for a cervical rib.  He did not have any current complaints, however, and no cervical rib disability was found on examination.  On psychiatric examination, he reported a history of attacking a superior officer in the military with a straight razor and serving 9 months in a military prison.  He did not report any torture during his in-service incarceration.  Following a mental status examination, he was diagnosed with questionable bipolar disorder, rule out psychosis, and an Axis II diagnosis of antisocial traits and victim's mentality.  

Private hospital discharge summaries in 1998 include diagnoses of opiate dependence, depression, a substance-induced mood disorder.  

Of record is a VA hospital discharge summary dated in June 2001 which also shows treatment for poly-substance abuse.  

A July 2002 VA treatment note includes a diagnosis of PTSD by history.  It does not reference, however, any stressful experiences that occurred in the military.  

VA discharge summaries in 2005 and 2006 note treatment for cocaine abuse, alcohol abuse, and a depressive disorder.  They also include findings of degenerative disc disease of the cervical spine.  

In September 2006, the RO advised the Veteran to submit new and material evidence to reopen claims of entitlement to service connection for back and disc problems and depression.  

In October 2006, the RO received a copy of the Veteran's service personnel records.  Those records reveal that the Veteran was incarcerated during active duty service for a period of approximately 149 days.  They also include a Special Court-Martial Order wherein the Veteran was found guilty for violating UCMJ, Articles 117, 90, and 92.  

In February 2007, the RO denied reopening the claims of entitlement to service connection for depression and for back and disc problems.  The Veteran has appealed those determinations.  

For some reason, no further action was taken on the claims until November 2009 when the Veteran filed a claim for service connection for chronic adjustment disorder and degenerative disc disease.  Records received include a March 2010 VA discharge summary which documents treatment for a substance-induced mood disorder.  Also of record was a March 2010 x-ray examination which revealed severe degenerative spondylosis involving C4 through C7.  

SSA records were received.  They document treatment for various psychiatric disorders back to 1992.  They also reveal that the Veteran sustained an on-the-job injury to his right shoulder in 1999 which required arthroscopic surgery.  The May 1997 SSA decision found that the Veteran had not performed substantial gainful activity since July 1992 as a result of nerve impingement cervical ribcage, anti-social personality disorder, and schizoaffective disorder.  

In a July 2010 decision, the RO continued the previous denials of service connection for an adjustment disorder (previously claimed as depression, schizophrenia, schizo-affective type, and post-traumatic stress disorder) and service connection for bilateral cervical ribs.  The Veteran filed a timely appeal of the decision.  

During the hearing before the undersigned in December 2011 the Veteran indicated that he was "wrongly convicted" of assault on a superior officer and that the subsequent incarceration led to the development of a psychiatric disorder.  (See Transcript at 4-5).  As regards his cervical rib condition, he attributed a current condition to service duties such as doing push-ups and running an obstacle course.  He also attributed it to the automobile accident in service.  (Transcript at 16-17.)  

The Veteran's attorney, in his appellate brief, contends that the matters should be remanded to afford the Veteran a VA examination.   

III.  Analysis

Here, the May 1984 and November 1993 prior decisions are final.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim for service connection.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

The Board also observes that 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service department records that are related to a claimed in-service event.  Id.  It is noted, however, that this provision does not apply under circumstances where the Veteran failed to provide sufficient information for VA to identify and obtain the records from service department or other official source.  38 C.F.R. § 3.156(c)(2).  

The Court has also held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Shade v. Shinseki, 24 Vet. App.110, 117 (2010).  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

First, as it pertains to the claim for service connection for an acquired psychiatric disorder, since the last final denial of the claim the RO received pertinent service department records.  The service personnel records received are relevant as they document the Veteran's performance in service and include documentation of disciplinary action against him.  As the Veteran contends that the in-service incarceration resulted in a current psychiatric disability, they are pertinent to the claim and it must be reconsidered.  

Therefore, the evidence submitted since the final decision contains service department records, more specifically relevant service personnel records that appeared to have existed at time of the prior final denial but were not associated with the claims file.  It appears that the RO simply failed to obtain the service personnel records at the time of the November 1993 final decision.  There is no evidence that the RO's failure to obtain the service personnel records was because of the Veteran's failure to provide sufficient information for VA to identify and obtain such records.  Accordingly, the Board finds that the claim for service connection for an acquired psychiatric disorder is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1).  

These records, however, are not pertinent to the claim for service connection for a rib disability.  In short, there is nothing in the service personnel that would assist the Veteran in substantiating his contention that a preexisting rib condition was permanently aggravated during active duty service.  Rather, the best source of evidence for this claim is the Veteran's service treatment records, which were of record at the time of the prior final decision.  

As such, the Board turns to consider whether new and material evidence has been received to reopen the claim of entitlement to service connection for a rib disability.  Here, the Veteran concedes that a cervical rib is a developmental defect that was present prior to his entry onto active military service.  The unestablished fact, however, missing at the time of the prior final decision was evidence showing that the developmental defect was subjected to a superimposed disease or injury during service which created additional disability.  

It is important to acknowledge that the criteria for service connection require evidence that a disease or injury was incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) ; see also Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90. 

VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  
 
Here, however, even after presuming the credibility of the additional evidence received there is an absence of evidence showing either a superimposed disease or injury in service or any resultant additional disability.  In this respect, the additional medical records received while documenting treatment for cervical rib related conditions such as thoracic outlet syndrome, do not include evidence as to the progression of the developmental defect during service.  

Moreover, the evidence submitted does not trigger VA's duty to assist by obtaining a medical examination.  Thus, new and material evidence under 38 C.F.R. § 3.156(c) has not been received and the petition to reopen the claim must be denied.  

In making this determination the Board has considered the Veteran's lay testimony.  His statements as to the etiology of a current disability were previously considered by the RO and thus are repetitive and not new and material.  To the extent that he makes new allegations regarding the etiology of the condition, the Board finds that without more, however, they are insufficient to reopen the claim.  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that laypersons are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  Similarly, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108."

In short, the Board finds that the evidence received since the last prior denial is not both new and material.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for a rib disability is not reopened, and the benefits sought on appeal remain denied.  

III.  Issue Withdrawn on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2011.  During the hearing, he indicated that he wanted to withdraw the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a low back disability.  
Therefore, as the appellant has withdrawn the appeal of this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.


ORDER

New and material evidence have been submitted, the claim for service connection for an acquired psychiatric disorder is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1).  

In the absence of new and material evidence, the petition to reopen service connection for a rib disability is denied.  

The appeal of the claim to reopen service connection for a low back disability is dismissed.  


REMAND

Since reconsideration of the claim for service connection for an acquired psychiatric disorder is granted by the decision herein, the Board finds that the matter must be considered by the RO in the first instance.  In this respect, under 38 U.S.C. § 7104(a), all decisions by the Secretary, including claims to reopen, "shall be subject to one review on appeal to the Secretary."  38 U.S.C. § 7104(a) ("All questions in a matter which ... is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."); 38 C.F.R. § 20.101(a) (2011).  

Furthermore, the Court has clarified that "[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Id. at 403.  In addition, the "RO should, in the first instance, consider that new evidence and decide the matter so as to preserve for that claimant the one review on appeal as provided by 38 U.S.C.A. § 7104 (West 2002)."  Id. at 399.  

Accordingly, this matter is REMANDED for the following action:

1.  Obtain any additional VA outpatient treatment records for the period since March 2010.  

2.  Undertake any additional development deemed necessary, including affording the Veteran an opportunity to attend a VA mental disorders examination.

2.  Thereafter, adjudicate the claim for entitlement to service connection for an acquired psychiatric disorder on the merits.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


